Citation Nr: 1602073	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for degenerative joint disease with chronic low back pain (low back disability), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1988 to January 1993; February 1996 to September 1996; November 1997 to February 2000; September 2001 to March 2002; March 2002 to June 2002; and June 2005 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted entitlement to service connection for a low back disability. In that decision, the RO assigned a disability rating of 10 percent, with an effective date of October 16, 2005.

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in a May 2014 Board decision. 
There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO obtained and associated with the Veteran's claims folder her VA treatment records for a low back disability, dated from December 2013. The Veteran was given a VA examination in June 2014, and this examination substantially complied with all of the Board's remand directives. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). 


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's lumbosacral strain did not manifest in forward flexion of less than 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis of the thoracolumbar spine, or intervertebral disc syndrome.

2. For the entire rating period on appeal, the Veteran's bladder incontinence during low back pain flare-ups did not require the wearing of absorbent materials.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In this case, the Veteran's original claim for service connection for a low back disability was granted. She then appealed the downstream issue of entitlement to an increased initial rating. Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include the VA and private treatment records, VA examination reports, and the Veteran's statements.

The Veteran was afforded VA examinations in February 2007, June 2009, June 2011, and June 2014. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations, taken together, were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. Id. In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work. As a result, the Board finds the February 2007, June 2009, June 2011, and June 2014 examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Rating Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F.R. § 4.45 (2015). It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Increased Rating for Chronic Lumbosacral Spine - Analysis

The Veteran is in receipt of a 10 percent rating for a low back disability. This disability is currently rated under 38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides 
a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a (2015). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2015).

The Veteran was afforded a VA examination in February 2007 as to the nature and severity of her back disability. The Veteran reported experiencing lower back pain with radiation to the left lower extremity with episodes of numbness in the ball of her left foot. She stated that pain was worse with standing and sitting for extended periods of time. She reported having flare-ups approximately every six months, or after extended periods of driving or sitting. She stated that pain limited her ability to stand for more than 30-45 minutes. The VA examiner noted tenderness to palpation over the right sacroiliac joint. Forward flexion was limited to 70 degrees due to pain. Extension was 20 degrees, with discomfort at 20 degrees. After repetitive motion, flexion was limited to 65 degrees due to pain.

Private medical records show that the Veteran sought treatment at an urgent care facility for back pain in September 2008.

A February 2013 VA treatment note lists a June 2006 MRI which indicated central herniation of L3-L4 with spinal stenosis at L4-L5.

An MRI report from October 2008 noted minimal disc bulge at the L4-5 level, causing mild flattening of the ventral thecal sac. The report also noted moderate posterior central disc protrusion indenting the ventral thecal sac at the L2-3 level.

In a November 2008 neurosurgical consultation report, the physician reported that the Veteran stated that she had five or six episodes a year when her back locks up. The Veteran also reported significant pain and spasm with incapacity in terms of movement. The Veteran reported an acute exacerbation several months prior, which she described as substantially worse than any prior exacerbation. The Veteran reported seeking evaluation and treatment at the VA. She denied any bowel or bladder dysfunction. The physician reported that an MRI of the lumbar spine revealed evidence of discogenic disease at L2-3 with a central disc herniation. The MRI also revealed disc desiccation at 3-4 and 4-5 with modest bulges at these levels without evidence of frank herniation. No other abnormalities were noted. The physician stated that neurologic evaluation revealed no neurologic symptoms.

The Veteran was afforded a VA examination in June 2009 as to the severity of her low back disability. The Veteran reported no complaints, including radiation in general, but reported flare-ups that caused her lower back to cease to function. She described her pain during flare-ups as localized in the lower back with intermittent left buttock and left lower extremity radiation, but never farther than her upper thigh. She described these flare-ups as spontaneous in onset, usually mild, and occurring about six times per year. These mild episodes usually improve with bed rest for approximately a day and a half. She also described severe flare-ups, and specifically described the most recent severe flare-up in September 2008, for which she was not hospitalized and treated with muscle relaxants and naproxen. She stated that these severe flare-ups happen frequently throughout the year. The severe flare-ups require muscle relaxants, Naprosyn, and occasional opioids. She described her functional impairment during a flare up as involving numbness in the feet, stiffness of the back, fatigue, and spasm of the lower spine. She indicated that she had experienced no events of dysfunction of the bladder or bowel control. 

The June 2009 examiner stated that the Veteran's gait was steady, and activities of daily living were not impeded. However, the examiner noted that her low back disability caused her to have problems driving, because her automobile had no seat adjustments and she could not drive for long periods of time. The examiner also noted tenderness to palpation over the left sacroiliac joint. Forward flexion was 80 degrees without pain, with slight pain in the left buttock area upon flexion to 90 degrees. Extension was 20 degrees with minor discomfort around the lower pine. Lateral flexion was 25 degrees to the left with some discomfort, and 30 degrees to the right. Lateral rotation was 25 degrees bilaterally. Upon repetitive motion, the Veteran expressed some discomfort on the superior aspect of the button crease on the left. There was also some localized tenderness right at the lumbosacral junction. The examiner reviewed a November 2008 MRI, noting discogenic disease at L2-3 with central disc herniation. The examiner also noted disc desiccation at L3-4 and L4-5 with modest bulging at these levels without evidence of frank herniation.

The Veteran was afforded another VA examination in June 2011 to assess the severity of her low back disability. The examiner noted that the Veteran described her back pain as intermittent and episodic in nature. The Veteran stated that the pain was in her lower back and radiated down to the left buttock, with a severity ranging from 4-10 out of 10. The Veteran reported that she could not lie on her stomach or lie strait on her back for prolonged periods of time secondary to her pain. She also reported that her pain increased with prolonged sitting, standing, or lying down. She reported using a transcutaneous electrical nerve stimulation (TENS) unit at home to relieve her pain, taking prescription medicine as needed, applying heat or cold, and doing exercises to manage the pain. The Veteran reported no incapacitating pain during the 12 months preceding the examination. The Veteran reported having flare-ups three times per year that would be very severe, requiring her to lie down, relax, and use the TENS unit, Flexeril, heat, and cold. She stated that she could not walk during these severe flare-ups. She denied any numbness in the lower extremities, bladder and bowl issues, and weakness of the lower extremities. 

The July 2011 examiner noted that the Veteran had mild thoracic kyphosis. The examiner reported that the Veteran's forward flexion was 70 degrees, with tightness pain in the lower back. Extension was 30 degrees. Bilateral flexion was 25 degrees with pain on the left side. Bilateral rotation was 30 degrees with pain on the left side. On repetitive range of motion the examiner reported that the Veteran had no decreased range of motion of the lumbar spine, but she did have pain on the left side. No weakness, fatigue, lack of endurance or incoordination was noted after repetitive use. The examiner noted that minimal S-shaped scoliosis was revealed by a lumbar spine x-ray. The examiner also noted endplate irregularities, and minimal anterior and posterior marginal osteophytes at multiple levels. The examiner diagnosed the Veteran with chronic low back pain syndrome with degenerative joint disease (DJD). 

The Veteran was seen in the VA emergency department in January 2012 with complaints of recently worsening low back pain. During a follow up evaluation later in the month, a VA treatment note indicated that the Veteran did not report any recent bowel or bladder incontinence. However, she did complain of left foot numbness, lower left extremity weakness, and nocturnal pain radiation to one buttock. 

In March 2012, the Veteran stated that she could no longer sleep on her left side comfortably due to back pain. She stated that if she turned during her sleep onto her left side, when she turned again, the action would cause a shooting pain in her lower back, causing her to awaken and requiring medicinal or TENS therapeutic intervention. She also reported seeking treatment at the VA for her back pain, including trips to the emergency room.

A January 2013 VA telephone note indicated that the Veteran reported experiencing severe back pain for which she sought medical treatment.

A February 2013 VA treatment note describes a February 2012 MRI which revealed small central disc herniations at L2-L3 and L3-L4 associated with small annular tears. The MRI also revealed disc desiccation, which was most pronounced at L3-L4 and L4-L5.

In February 2014, the Veteran's representative filed a statement in lieu of VA Form 646. In this statement, the representative asked for a separate compensable evaluation for sciatica of the left lower extremity. The representative also asked for an increased rating for the Veteran's low back disability based on functional loss due to pain on use, including use during flare-ups.

The Veteran was afforded another VA examination in June 2014. The examiner diagnosed the Veteran with degenerative disc disease at L3-L5. The examiner stated that the Veteran reported flare-ups occurring twice each year, lasting a few weeks at a time and with a pain severity of 10/10. The Veteran stated that she is bedridden for 7-10 days for each flare-up. Other than these flare-ups, the Veteran reported having no back pain. The examiner reported that the Veteran's range of motion is normal, even after repetitive-use testing. The examiner did not note any painful motion. The Veteran reported that her low back was tender bilaterally. The examiner noted that the Veteran did not have an abnormal gait or spine contour, muscle spasms of the thoracolumbar spine, or guarding. The examiner noted that the Veteran displayed normal strength on all muscle strength testing. A reflex examination revealed normal results, as did a sensory examination. The straight leg raising test was negative. The examiner noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy. There was no ankylosis of the spine or intervertebral disc syndrome. An x-ray of the lumbar spine revealed loss of disc height at L3-L4 and L4-L5. The examiner noted that the Veteran's range of motion was normal, even after repetitive use testing.

In a July 2015 Post-Remand Brief, the Veteran's representative asserts that she meets the criteria for a 20 percent disability rating under DC 5243 based on her low back disability flare-ups causing her to miss 7-10 days of work per flare up, with an average of two flare-ups per year. The representative also noted that the Veteran has been hospitalized for flare-ups. 

Based on the above, the lay and medical evidence of record establishes that the Veteran's low back disability warrants a rating of 10 percent, and no higher, for the entire period on appeal. 38 C.F.R. §§ 4.3, 4.7 (2015).  The worst range of motion report was in the February 2007 VA examination, in which flexion was limited to 65 degrees due to pain after repetitive motion. This limitation of flexion is consistent with the criteria for a 10 percent disability rating, as the forward flexion is between 60 and 85 degrees. The lay and medical evidence of record indicates that the Veteran has experienced consistent localized tenderness and occasional muscle spasms.  The July 2011 VA examiner noted that the Veteran had mild thoracic kyphosis, and that minimal S-shaped scoliosis was revealed by a lumbar spine x-ray. No other VA examination report or medical treatment record contained these findings.  The weight of the evidence, lay and medical, does not demonstrate that there is muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, as is required for a 20 percent rating under 38 C.F.R. § 4.71(a), DC 5237. 

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the entire appeal period, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a disability rating in excess of 10 percent is not warranted.  Although the record contains reports that the Veteran experienced pain during movement testing, such findings do not provide for rating in excess of 10 percent in this case. The worst range of motion report was in the February 2007 VA examination, in which flexion was limited to 65 degrees due to pain after repetitive motion. The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness. Even with consideration of the additional limitation of motion due to pain, the low back disability does not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, favorable ankylosis of the entire thoracolumbar spine. Therefore, a 10 percent rating under DC 5237 and 38 C.F.R. § 4.59 is appropriate, and a higher rating is not warranted. 

With respect to the Veteran's claim for a higher evaluation of her low back disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath, 1 Vet. App. at 595. The Board has considered whether a separate rating is warranted for any objective neurologic abnormalities, including bladder impairment and radiculopathy.

The June 2014 VA examiner noted that the Veteran reported a couple of episodes of urinary incontinence during a flare-up of back pain. In all other VA examinations and medical treatment records, the Veteran denied experiencing urinary incontinence during back pain flare-ups. However, the evidence of record does not indicate that a separate rating for bladder incontinence is appropriate. There is no medical evidence of record or suggestion from the Veteran that the couple of instances of urinary incontinence rose to the level of the minimal compensable rating for a voiding dysfunction, which requires the Veteran to wear absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4.115a (2015). Thus, no separate rating is appropriate for the Veteran's urinary incontinence during flare-ups of back pain.

In the February 2007 VA examination, the Veteran reported episodes of numbness in the ball of her left foot. In January 2012, the Veteran again complained of left foot numbness. However, the November 2008 neurosurgical evaluation report indicates that there were no findings of neurological symptoms. During the June 2011 VA examination, the Veteran denied having experienced any numbness or weakness in the lower extremities. The July 2011 VA examination report indicated that there were no objective findings of neurological symptoms. The July 2014 VA examiner noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy. Though the Veteran has reported experiencing symptoms of numbness, her statements have been inconsistent and none of the neurological testing in the VA examination reports or medical treatment records has provided objective evidence of radiculopathy. Therefore, the weight of the evidence of record does not indicate that a separate rating for radiculopathy or neuropathy is appropriate.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence does not support an initial disability rating in excess of 10 percent for a low back disability. 38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for a low back disability, generalized anxiety disorder, and a right knee disability.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's low back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's low back disability is manifested by symptoms of forward flexion between 60 and 85 degrees, pain, localized tenderness not resulting in abnormal gait or abnormal spinal contour, and instances of bladder incontinence during flare-ups. The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to her service-connected disabilities. Therefore, entitlement to a TDIU is not considered part of the present appeal.

	(CONTINUED ON NEXT PAGE)









ORDER

For the entire rating period on appeal, a rating in excess of 10 percent for a low back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


